—Judgment unanimously affirmed. Memorandum: Defendant failed to move to withdraw his plea of guilty or to vacate the judgment convicting him of attempted course of sexual conduct against a child in the second degree (Penal Law § 110.00, former § 130.80 [a]) and thus failed to preserve for our review his contention that the plea allocution was factually insufficient (see, People v Crooks, 278 AD2d 931, lv denied 96 NY2d 782). The statements of defendant in this case do not cast significant doubt on the voluntariness of the plea, and therefore his challenge to the plea allocution does not qualify for the narrow, rare case exception to the preservation doctrine (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839; People v Lopez, 71 NY2d 662, 666). The valid waiver by defendant of the right to appeal encompasses his contention concerning the severity of the sentence (see, People v Hidalgo, 91 NY2d 733, 737; People v Crooks, supra, at 931-932). In any event, the sentence, to which defendant agreed as part of the plea bargain, is neither unduly harsh nor severe (see, People v Crooks, supra, at 932; People v Welsher, 270 AD2d 839, lv denied 95 NY2d 806). (Appeal from Judgment of Cattaraugus County Court, Himelein, J.— Attempted Course of Sexual Conduct Against Child, 2nd Degree.) Present — Pigott, Jr., P. J., Green, Pine, Scudder and Burns, JJ.